UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ADRIENNE WARD,                          
                 Plaintiff-Appellant,
                 v.
RONALD T. KNIGHT, Individually and
in his capacity as Sheriff of
Spotsylvania County, Virginia,                   No. 03-1319
                 Defendant-Appellee,
                and
MATTHEW VAUGHN RATHBUN,
                     Defendant.
                                        
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                         (CA-02-717-A)

                       Argued: October 29, 2003

                      Decided: November 25, 2003

      Before WILLIAMS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Saundra Rosemary Mastro, Benjamin James Trichilo,
TRICHILO, BANCROFT, MCGAVIN, HORVATH & JUDKINS,
2                           WARD v. KNIGHT
P.C., Fairfax, Virginia, for Appellant. Leslie Ann Winneberger,
BEALE, BALFOUR, DAVIDSON & ETHERINGTON, P.C., Rich-
mond, Virginia, for Appellee. ON BRIEF: Heather K. Bardot,
TRICHILO, BANCROFT, MCGAVIN, HORVATH & JUDKINS,
P.C., Fairfax, Virginia, for Appellant. William F. Etherington,
BEALE, BALFOUR, DAVIDSON & ETHERINGTON, P.C., Rich-
mond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   After being assaulted by Mathew Vaughn Rathbun, then a deputy
sheriff of Spotsylvania County, Virginia, Adrienne Ward brought this
action pursuant to 42 U.S.C. § 1983, against Rathbun and the Sheriff
of the County, Ronald Knight. Rathbun settled the suit; the district
court granted summary judgment to Sheriff Knight. Ms. Ward appeals
and we affirm.

                                   I.

   On April 29, 2000, at Rathbun’s invitation, Ms. Ward, then seven-
teen, J.A. 12, accompanied him in his police car on his 4 p.m. to 2
a.m. patrol shift. Pursuant to a written general order, G.O. 3-6, the
Sheriff’s Department permits interested civilians to participate in ride-
alongs with deputies during their patrol duties. But G.O. 3-6 only
allows ride-alongs if certain procedures are followed (e.g. a Ride-
Along Application form is completed and approved) and it does not
permit persons under "18 years of age" to take part in ride-alongs.
During the unauthorized April 29 ride-along, Ms. Ward maintains that
Rathbun sexually assaulted her and required her to perform oral sex
on him. Rathbun denies assaulting Ms. Ward but concedes that they
engaged in consensual sexual activity.
                           WARD v. KNIGHT                            3
   On August 20, 2000, Ward filed a formal complaint with the Sher-
iff’s Office. Immediately upon receipt of this complaint, Sheriff
Knight initiated an investigation and four days later fired Rathbun. On
March 19, 2001, Rathbun pled guilty in state court to felony criminal
solicitation; the court sentenced him to a twelve month suspended
sentence.

   On May 22, 2002, Ms. Ward filed this action, alleging several state
and federal claims against Rathbun and Sheriff Knight in his official
and individual capacities. She ultimately chose only to pursue her
§ 1983 claim. After extensive discovery, Sheriff Knight moved for
summary judgment on that claim, which the district court granted on
December 30, 2003. Shortly thereafter, Rathbun settled Ms. Ward’s
claim against him.

                                  II.

   The district court issued a well-reasoned opinion explaining the
rationale for its grant of summary judgment to Sheriff Knight. See
Adrienne Ward v. Matthew Vaughn Rathbun, Civil Action No. 02-
717-A (E.D. Va. Dec. 30, 2002). At the outset, the court recognized
that Ms. Ward contended that "Rathbun deprived her of her right to
be free from state-occasioned damage to her bodily integrity by forc-
ing her to perform oral sodomy upon him during the ride-along" and
that she further claimed that Sheriff Knight "is responsible for Rath-
bun’s conduct because he was deliberately indifferent to the risk of
such conduct posed by the ‘atmosphere of sexual permissiveness’ in
the Sheriff’s Office." J.A. 906.

   The district court correctly reasoned that Ms. Ward could prevail
on her official capacity claim against Sheriff Knight only by proving
a "deficient training policy" or an improper but "condoned custom
and usage" demonstrating the Sheriff’s "deliberate indifference" to
her rights and that one of these "caused" the incident by rendering it
a "reasonable probability". J.A. 907, 912; see Spell v. McDaniel, 824
F.2d 1380, 1389-91 (4th Cir. 1987). The court determined that Ms.
Ward had not proffered evidence of deficiencies in training or knowl-
edge of a developed custom that demonstrated the required "deliber-
ate indifference" by Sheriff Knight. J.A. 907-911; see Spell, 824 F.2d
at 1389-91. The district court also reasoned that Ward had not offered
4                           WARD v. KNIGHT
evidence of a "legally sufficient causal link between any deficiencies
in training or failure to correct violations of G.O. 3-6, attributable to
Knight and the specific constitutional harm allegedly done to her by
Rathbun." J.A. 911. For these reasons, the court granted Sheriff
Knight summary judgment on Ms. Ward’s official capacity claim
against him.

   The district court then turned to Ms. Ward’s individual capacity
claim, which she premised on the Sheriff’s asserted supervisory liabil-
ity. The court properly recognized that to prevail on this claim, Ms.
Ward had to meet the test set forth in Shaw v. Stroud, 13 F.3d 791,
799 (4th Cir. 1994). See J.A. 913. Noting that there was "no evidence
in the record to indicate that Knight had any knowledge whatsoever
of Rathbun’s sexual proclivities before August 20, 2000," the court
found "insufficient evidence to hold Knight individually liable for
deliberate indifference in his supervision of Rathbun." J.A. 913-914.

                                  III.

   After carefully considering the record, the briefs, and governing
legal principles, and having had the benefit of oral argument, we con-
clude that the district court properly granted summary judgment to
Sheriff Knight. Accordingly, we affirm for the reasons well stated by
the district court. In doing so, we note that we do not in any way con-
done the inappropriate sexual activity in which some Spotsylvania
County deputies have engaged while on duty. However, as the district
court noted, this activity "between consenting adults," some of which
had not even taken place prior to Rathbun’s assault on Ms. Ward, did
not suffice to put Sheriff Knight "on notice of a threat that an
employee might sexually assault a minor." J.A. 911.

                                                            AFFIRMED